     Case 1:20-cv-01288-AWI-SKO Document 38 Filed 08/10/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                          UNITED STATES DISTRICT COURT
 9                                      EASTERN DISTRICT OF CALIFORNIA
10

11       DIONTAE JOHAN DUNCAN,                                    Case No. 1:20-cv-01288-AWI-SKO (PC)
12                             Plaintiff,
                                                                  ORDER DENYING MOTION FOR
13               v.                                               MISCELLANEOUS RELIEF AS MOOT
14       CALIFORNIA HEALTHCARE                                    (Doc. 37)
         RECEIVERSHIP CORP., et al.,
15
                               Defendants.
16

17

18              On August 5, 2021, Plaintiff filed a motion to confirm that the Court received his response

19   to an order to show cause issued on July 20, 2021.1 (Doc. 37.) However, on August 2, 2021, the

20   Court discharged the order to show cause. (Doc. 36.) Accordingly, Plaintiff’s motion is DENIED

21   as moot.

22
     IT IS SO ORDERED.
23

24   Dated:        August 9, 2021                                          /s/ Sheila K. Oberto         .
                                                                  UNITED STATES MAGISTRATE JUDGE
25

26
27

28   1
         The motion is erroneously titled a motion to compel. (Doc. 37.)
